Title: From Thomas Jefferson to Albert Gallatin, 14 November 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                     
                            Nov. 14. 06.
                        
                        1. As to the 500. cavalry. if we have peace with Spain, we shall not want them; if War, all our plans must be
                            new moulded: it is therefore only during the present unsettled state. this cannot exceed 6. month from Oct. 1. about which
                            time they probably went into service. this will cost 100,000. D. the proposing to Congress to establish them during the
                            present unsettled state of things, is merely to shew Spain that we seriously mean to take justice if she will not do it.
                            the men are in service under a previous law. this is the only extra expence I contemplate to meet the present state. mr
                            Smith proposes to ask only the ordinary annual appropriation.
                        2. As to the Salt tax. if that & the Mediterranean fund, continued to the end of 1808. will pay the Florida
                            purchase, suppose the act of commutation lets the Salt tax run to the end of 1807. will not it’s amount for 1808. be made
                            up by the increase of import & land sales beyond calculation & the sweepings of the Treasury?; or if they still leave a
                            deficit, would not the perpetuity of the Mediterranean fund enable us to anticipate enough for the deficit?
                        3. The university. this proposition will pass the states in all the winter of 1807.8. & Congress will not
                            meet, & consequently cannot act on it till the winter of 1808.9. the Florida debt will therefore be paid off before the
                            University can call for any thing.
                        The only difficulty in the whole then seems to be the amount of the salt tax for 1808. which I am in hopes
                            will not be insuperable.
                    